Name: Council Regulation (EC) No 2621/94 of 24 October 1994 on the free supply of agricultural products to the people of Moldova
 Type: Regulation
 Subject Matter: trade;  Europe;  cooperation policy;  political geography;  agricultural activity
 Date Published: nan

 No L 280/2 Official Journal of the European Communities 29 . 10 . 94 COUNCIL REGULATION (EC) No 2621/94 of 24 October 1994 on the free supply of agricultural products to the people of Moldova HAS ADOPTED THIS REGULATION : Article 1 The terms 'and Tajikistan' shall be replaced by Tajikistan and Moldova' in the title and in Article 1 of Regulation (EC) No 1999/94. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on the supply of agricultural products to the peoples of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan free of charge ^), Having regard to the proposal from the Commission, Whereas it is advisable to supply Moldova with agricul ­ tural products in order to improve the food supply situa ­ tion in that country ; Whereas it is therefore necessary to amend Regulation (EC) No 1999/94 in order to include Moldova among the countries eligible to receive aid by virtue of that Regula ­ tion, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 1994. For the Council The President J. BORCHERT (') OJ No L 201 , 4. 8 . 1994, p . 1 .